MEMORANDUM **
Robert Clyde Rains appeals from the district court’s judgment imposing a 216-month sentence for possession with intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rains contends that his counsel during the proceedings in the district court was constitutionally ineffective. Because the record is insufficiently developed, we decline to consider this claim on direct appeal. See United States v. Reyes-Platero, 224 F.3d 1112, 1116 (9th Cir.2000) (holding that sufficiently developed record is exception to general rule that ineffective assistance of counsel arguments are ordinarily inappropriate for direct review and should be brought in habeas corpus proceedings pursuant to 28 U.S.C. § 2255).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.